Rehearing granted, June 2, 2006

                             UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4010



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KHARY JAMAL ANCRUM,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Samuel G. Wilson, District
Judge. (CR-02-20-SGW)


Submitted:   November 30, 2005             Decided:   January 3, 2006


Before WILKINSON and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Peter R. Roane, Charlottesville, Virginia, for Appellant. John L.
Brownlee, United States Attorney, William F. Gould, Assistant
United States Attorney, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Khary    Jamal   Ancrum    appeals    his   conviction    and    life

sentence imposed for conspiracy to distribute fifty grams or more

of cocaine base, in violation of 18 U.S.C. §§ 841(a)(1) & 846

(2000).     On appeal, he contends that the district court erred in

denying his motion to admit expert testimony on the prosecution of

a drug conspiracy and in applying a sentencing enhancement based

upon his prior convictions.           We affirm.



                                        I.

            Ancrum    contends   that    the    district    court   abused    its

discretion in denying his request to call James R. Bradley, Jr., as

an expert in narcotics investigations.            He alleges that Bradley’s

testimony     was    necessary   to     provide    jurors    with    additional

information beyond their personal knowledge of the workings of a

drug conspiracy and the prosecution of drug conspiracies, and that

these factors would assist jurors in assessing the credibility of

witnesses, particularly Ancrum’s co-defendants.                  Ancrum asserts

that by excluding this testimony his Sixth Amendment right to

confront witnesses was violated because the effectiveness of cross-

examination    was    diminished      without     the   expert    testimony   to

demonstrate the incentives that may have affected the witnesses’

testimony.




                                      - 2 -
            This court reviews the district court’s decision to

exclude expert testimony for abuse of discretion. United States v.

Barsanti, 943 F.2d 428, 432 (4th Cir. 1991).               Expert evidence will

be admissible if it “will assist the trier of fact to understand

the evidence or to determine a fact in issue.”                 Fed. R. Evid. 702.

Ancrum had the opportunity, and admitted that he exercised the

“opportunity of cross-examination” that is the “main and essential

purpose of confrontation.”           Davis v. Alaska, 415 U.S. 308, 316

(1974).     He also admits that, under United States v. Ambers, 85

F.3d 173 (4th Cir. 1996), vigorous examination of co-defendants who

have provided substantial assistance is permitted.

            Ancrum    was   able    to    fully    cross-examine       cooperating

witnesses regarding the benefits they received for their testimony.

This   cross-examination       was       sufficient       to    demonstrate    the

motivations alleged by Ancrum that may lead to false testimony.

Providing unreliable testimony in exchange for a lesser sentence is

a topic which is “within the common knowledge of the jurors.”

United States v. Harris, 995 F.2d 532, 534 (4th Cir. 1993).

Further, as noted by the district court, expert testimony on how

exchanges    work    in   general   may    not    apply   to    the   prosecutions

involved with this conspiracy.            Finally, this type of credibility

determination is within the sole province of the jury.                      United

States v. Smith, 30 F.3d 568, 572 (4th Cir. 1994).                    We therefore

conclude that Bradley’s expert testimony would not have helped the


                                     - 3 -
jury make the necessary credibility determinations and that the

district court did not abuse its discretion in excluding the

proffered testimony.



                                        II.

              For the first time in his reply brief, Ancrum argues that

the district court did not properly inquire whether Ancrum affirmed

or denied the prior convictions relied upon to enhance his sentence

and that the question of enhanced punishment based upon the prior

convictions should have been submitted to the jury.

              This court’s prudential doctrines require that claims be

raised   in    a   party’s   opening    brief;    failure    to   do   so   waives

consideration of the claims. United States v. Jones, 308 F.3d 425,

427 n.1 (4th Cir. 2002) (finding Apprendi v. New Jersey, 530 U.S.

466 (2000) argument raised for the first time in a Fed. R. App. P.

28(j) filing was waived); see also             Yousefi v. INS, 260 F.3d 318,

326 (4th Cir. 2001) (declining to consider claim raised for the

first time in reply brief); Hunt v. Nuth, 57 F.3d 1327, 1338 (4th

Cir. 1995) (same). We therefore find that Ancrum has waived review

of this sentencing issue.

              Accordingly, we affirm the judgment.           We dispense with

oral   argument     because    the     facts   and   legal    contentions     are




                                       - 4 -
adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 5 -